After stating the case: The defendants contended that, by their answer, they had raised an issue as to whether the fifth tract of land had been omitted from the description in the deed by the mutual mistake of the parties, and also as to whether that tract was included by the description of the lands in the option. It was not described separately by its name, but was a part of the lands answering to the general description in the deed. So that the issue raised by the answer was waived or rendered immaterial by the subsequent admission, in open court, that defendants executed the contract and that it covered all five tracts, four of which had already been conveyed to plaintiff. The defendants further urged that the suit was brought to correct the deed on the ground of mistake, and they had denied that there was any mistake, but this contention is founded on a misconception of the complaint, which sets out a        (582) cause of action, not for reformation of the deed, but for the specific enforcement of the agreement to sell the land, which had only been partially performed by a conveyance of four of the tracts. There is no specific prayer in the amended complaint, and no prayer at all, except by reference to the former complaint, the prayer of which is adopted, but that complaint was not sent up as a part of the record, though it is referred to as a part thereof. We must assume, though, that the prayer corresponded with the facts stated and was suited to the relief which they entitled plaintiff to have adjudged.
Where an answer is filed, "the court may grant any relief consistent with the case made by the complaint, and embraced within the issue." Revisal, sec. 565. So that the relief awarded depends not upon the particular form of the prayer, but is gauged by the facts stated in the pleading, and the party is entitled broadly to any relief consistent therewith, whether or not he has prayed for it. Knight v. Houghtalling,85 N.C. 17. As the nature and extent of this rule, which obtained under the former equity system, and has been introduced into *Page 664 
our present liberal procedure, do not seem to be well understood, it may be profitable to refer to a few of the cases in which it has been stated and administered. Discussing it in Staton v. Webb, 137 N.C. 36, 42, JusticeDouglas said: "This Court has repeatedly held that no prayer is necessary where the appropriate relief sufficiently appears from the allegations of the complaint. In Knight v. Houghtalling, 85 N.C. 17, Ruffin, J., speaking for the Court, says: `We have not failed to observe that the answer of the defendants contains but a single prayer for relief, and that for a rescission of a contract. But we understand that under the Code system the demand for relief is made wholly immaterial, and that it is the case made by the pleadings and facts proved, and not the prayer of the party, which determines the measure of relief to be administered, the only restriction being that the relief given must not be inconsistent with the pleadings and proofs. In other words, the court has adopted the old equity practice, when granting relief under a general prayer, except that now no general prayer need be expressed, but is always implied.' In Dempsey v.Rhodes, 93 N.C. 120, Merrimon, J., speaking for the Court, says: `Indeed, in the absence of any formal demand for judgment, the court will grant such judgment as the party may be entitled to have, consistent with the pleadings and proofs.' See, also, Harris v. Sneeden, 104 N.C. 369; Gattisv. Kilgo, 125 N.C. 133; Clark's Code, sec. 233 (3)." And in Voorhees v.Porter,  134 N.C. 591, 597, we said, referring to the language of the Court in Woodcock v. Bostic, 118 N.C. 822, and explaining it: "When the Court said in that case, `She cannot have equitable relief, because she has prayed for none,' it simply meant that there was no sufficient allegation of an equity upon which a prayer for such relief could be predicated, for we find it to be well settled by the decisions of (583) this Court that if the plaintiff in his complaint states facts sufficient to entitle him to any relief, this Court will grant it, though there may be no formal prayer corresponding with the allegations, and even though relief of another kind may be demanded. Knight v.Houghtalling, supra; Gillam v. Insurance Co., 121 N.C. 369. In the case last cited, Clark, J., for the Court, says: `Under the Code the demand for relief is immaterial, and the Court will give any judgment justified by the pleadings and proofs,' citing numerous cases. Clark's Code (3 Ed.), p. 584, and notes to section 425." More recent cases are Councill v. Bailey,154 N.C. 54; Williams v. Railroad Co., 144 N.C. 498; Cedar Works v. LumberCo., 161 N.C. 612; Baber v. Hanie, 163 N.C. 588, 590.
The last case cited is very much like this one, the only difference being that in the one there was an equity of subrogation, while in the other there is an equity for correction of a deed. We there said: "The *Page 665 
court should not have ordered an amendment of the original complaint. It was quite sufficient, in its allegations, to warrant a recovery upon the theory of subrogation or that of contract. The prayer does not narrow the scope of the pleading to its own limits, but a party can recover now according to the facts he states in his pleading, and not necessarily or only according to his prayer."
In Knight v. Houghtalling, supra, the prayer was for rescission of the deed, but while the court refused that equity, it, nevertheless, awarded another kind of relief, and one very different from that which was asked for. As the defendants admitted facts which entitled the plaintiff to a full enforcement of the contract by a conveyance of the fifth tract of land, they cannot now be heard to say that their answer raised an issue as to the facts admitted, and, therefore, should have been referred to the jury. What is admitted need not be proved. But if the admission had not been made, it is perfectly manifest that the defendants would have lost in the end, as the description in the option was broad enough to take in the fifth tract with the others, entitling the plaintiff to a specific performance of the same in its entirety, and this could as well be done by an independent conveyance of the fifth tract as by a correction of the deed, so that the issue, as to the mistake, was immaterial in any view. Nor do we think that the complaint, and answer, when properly construed, raised any such issue, as it was the evident purpose of the plaintiff not to have the deed reformed, but to call for a separate deed for the fifth tract to complete the performance of the defendants' contract with him. The mistake in the deed was mentioned incidentally to indicate that the defendants' deed had fallen short of a full performance of the option.
We see no error in the judgment, and, therefore, affirm it.
Affirmed.
Cited: Elliott v. Brady, 172 N.C. 830; Public Service Co. v. Power Co.,180 N.C. 348; Smith v. Travelers Protective Asso., 200 N.C. 743; Griggsv. York-Shipley, Inc., 229 N.C. 577. *Page 666 
(584)